
	
		I
		111th CONGRESS
		1st Session
		H. R. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Christensen (for
			 herself, Ms. Bordallo, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XI and XIX of the Social Security Act to
		  remove the cap on Medicaid payments for Puerto Rico, the Virgin Islands, Guam,
		  the Northern Mariana Islands, and American Samoa and to adjust the Medicaid
		  statutory matching rate for those territories.
	
	
		1.Removal of the cap on
			 Medicaid payments for Puerto Rico, the Virgin Islands, Guam, the Northern
			 Mariana Islands, and American Samoa and adjustment of the Medicaid statutory
			 matching rate for those territories
			(a)Removal of
			 cap
				(1)In
			 generalSection 1108 of the Social Security Act (42 U.S.C. 1308)
			 is amended by striking subsections (f) and (g).
				(2)Conforming
			 amendments(A)Section 1902(j) of such
			 Act (42 U.S.C. 1396a(j)) is amended by striking the limitation in
			 section 1108(f),.
					(B)Section 1905(u) of
			 such Act (42 U.S.C. 1396d(u)) is amended by striking paragraph (4).
					(b)Adjustment of
			 federal medical assistance percentage (FMAP)Section 1905(b)(2)
			 of such Act (42 U.S.C. 1396d(b)(2)) is amended by striking 50 per
			 centum and inserting for purposes of this title only 77
			 percent.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply to expenditures made on or
			 after such date.
			
